Citation Nr: 0639455	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  He received various decorations including 
the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that denied service connection for residuals of cold 
injuries.  In September 2005, the veteran testified at a 
Travel Board hearing at the RO.  A September 2005 motion to 
advance the case on the Board's docket was granted by the 
Board in November 2005.  In November 2005, the Board remanded 
this appeal to the RO for further development.  

The Board notes that the veteran has raised the issue of 
entitlement to an increase in a 10 percent rating for 
residuals of a penetrating wound to the lateral aspect of the 
left knee with injury to Muscle Group XV.  That issue is not 
before the Board and is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's current residuals of cold injuries to the upper 
and lower extremities are related to service.  


CONCLUSION OF LAW

Cold injuries to the upper and lower extremities were 
incurred in and aggravated in active service.  38 U.S.C.A 
§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

As noted above, the veteran had active service from September 
1950 to September 1953.  He received various decorations 
including the Purple Heart Medal.  The available service 
personnel records indicate that he was wounded in action in 
Korea in August 1952 and in October 1952.  

His service medical records do not specifically show 
complaints, findings, or diagnoses of any cold injuries.  A 
July 1952 treatment entry noted that the veteran was seen for 
pain, redness, and swelling of his right foot since the 
previous morning.  The diagnosis was cellulitis with 
lymphangitis of the right foot.  A September 1953 separation 
examination report included notations that the veteran's 
upper and lower extremities were normal.  

Post-service clinical evidence shows treatment for disorders 
including cold injuries to the upper and lower extremities.  
The first post-service actual clinical evidence of record of 
any residuals of cold injuries is in October 2003, decades 
after the veteran's period of service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  

An April 2002 VA treatment entry noted that the veteran had 
some thickened discolored toenails.  A December 2002 report 
noted that the veteran stated that his reaction to his first 
day in country was that it was "cold, bloody cold".  

An October 2003 VA orthopedic examination report noted that 
the veteran reported that he had cold exposure of the feet 
due in part to wet boots during his service in Korea.  He 
stated that he was not sure how much the cold weather 
bothered him 
presently, as he had lived in Florida for the past seventeen 
years and prior to that it did not bother him that much.  The 
veteran indicated that he recalled that the skin peeled off 
of his heels with the cold exposure, but that he did not have 
gangrene or tissue damage.  He noted that the cold did not 
bother his hands very much.  The examiner essentially 
examined the veteran's knees.  The examiner concluded that 
the veteran had no symptoms of cold injury presently.  

An October 2003 VA cold injury and scars examination report 
noted that the veteran reported that he was in the infantry 
division of the Marine Corps, that he was involved in combat 
and received two Purple Hearts, and that the longest he was 
out in the cold was forty-eight days.  He stated that he was 
outside all the time and that the winters were severe with 
temperatures that would reach below 30 degrees.  The veteran 
indicated that his feet were constantly wet.  He also noted 
that he would have to sleep outside and that they were 
provided with sleeping bags.  He indicated that the tips of 
his toes were painful and that he noticed a blue color in a 
speckled fashion.  He also reported that he had a little bit 
of swelling.  The veteran reported that if he took a couple 
steps to get his circulation going, he would feel better.  He 
described the pain as mostly sharp in nature and noted that 
he never experienced any burning sensation.  The veteran 
stated that the pain was mostly in the feet and that it would 
go to the ankles.  He indicated that he first noticed 
symptoms of frostbite in the 1980s and that he became very 
sensitive to cold at that time.  The examiner reported that 
there was no edema of the feet, that the right great toe had 
onychomycosis, and that there was a small callous present 
over the medial aspect of the left great toe.  The examiner 
noted that the veteran's fingertips were pale bluish in color 
and that both dorsalis pedis pulses were present.  It was 
noted that no hair was noted over the distal aspect of the 
legs.  The assessment included history of frostbite injury to 
the feet, without X-ray evidence.  

An October 2004 statement from L. S. Aufseeser, DPM, 
indicated that the veteran was seen in October 2003 with a 
chief complaint of having numbness in the distal parts of his 
toes secondary to a frostbite injury.  It was noted that the 
veteran had good dorsalis pedis pulses, bilaterally, and that 
he had absent posterior tibial and peroneal pulses.  Dr. 
Aufseeser stated that all of the veteran's nails were thick, 
flaky, and mycotic, and that such was possibly causing some 
of the numb feeling because of the pressure of the nails.  
Dr. Aufseeser noted that the veteran complained of numbness 
of his toes and fingers, when the weather would get cold and 
that when he was in Florida, he would not experience those 
problems.  Dr. Aufseeser stated that the veteran indicated 
that the initial injury occurred when he was in the service 
and that he had suffered problems ever since.  

A November 2005 report from B. T. Monastersky, M.D., noted 
that the veteran was seen for evaluation of pain in his hands 
and feet.  It was noted that the veteran was a Marine and 
that he fought in Korea during the Korean War.  The veteran 
reported that he developed frostbite while serving in the war 
and that he developed tingling involving the toes and fingers 
which was more pronounced in the feet.  Dr. Monastersky 
indicated that the veteran stated that the symptoms would 
increase in severity during the winter months when he was 
exposed to cold weather.  It was noted that the veteran also 
reported that he occasionally would have burning in the 
digits, although no sharp pain, and that he did not describe 
any discoloration of the digits.  Dr. Monastersky indicated 
that there was 1+ edema in the lower extremities with 
decreased hair over the shins.  It was noted that there were 
degenerative changes of the toenails, that the anterior 
portions of both feet were cool to the touch, and that there 
was slight reddening of the fingers and toes.  As to the 
sensory examination, it was noted that vibration was 
diminished to the ankles especially at the toes with intact 
proprioception.  Dr. Monastersky indicated that pin prick and 
temperature were diminished in the lower extremities, 
bilaterally, and that sensation was intact in the upper 
extremities.  As to an impression, Dr. Monastersky noted that 
the veteran developed frostbite involving the fingers and 
toes while serving in Korea and that he had residuals 
symptoms that were exacerbated by exposure to cold 
temperatures, particularly during the winter months.  Dr. 
Monastersky indicated that the veteran also had mild 
peripheral neuropathy that might be due to other causes.  

An April 2006 VA cold injury protocol examination report 
noted that the veteran reported that he believed he suffered 
frostbite in 1952 and that he had not received treatment over 
the years until recently when he received treatment from a 
foot 
doctor and a neurologist for various problems.  He indicated 
that he had numbness and tingling of the hands that were 
intermittent and would increase with cold weather.  It was 
noted that he noted no color changes.  The veteran reported 
that he had numbness, tingling, and burning of the feet and 
that it would keep him up at night.  He indicated that he had 
discoloration of the toes and purplish and bluish 
discoloration of the feet.  He stated that he did have 
onychomycosis of the toenails.  

The examiner reported that the veteran's hands were warm to 
the touch, that there was mild degenerative joint disease, 
and that there were good radial pulses.  It was noted that 
the skin was dry and that brittle nails were noted.  The 
examiner indicated that the veteran's hands appeared to be 
within normal limits.  The examiner noted that there was 
decreased hair growth noted from the ankles down and that 
there were fair dorsalis pedis pulses.  It was noted that 
there was onychomycosis of all toenails, that there was very 
dry skin, and that there was callous formation and decreased 
sensation of the feet.  The diagnosis was cold injury with 
residuals as described above.  In a July 2006 addendum, the 
examiner reported that the veteran's claims folder had been 
reviewed and that the neurological examiner's opinion should 
be seen for neurological findings.  

An April 2006 VA neurological examination report noted that 
the veteran gave a history of being exposed to severe cold 
weather and winter weather in the Korean War in the 1950s.  
It was noted that according to the veteran's history, the 
symptoms of peripheral neuropathy, that is tingling, 
numbness, and paresthesia feelings on the hands, legs, and 
feet started in the 1980s many years after he came out from 
service.  The veteran indicated that the symptoms started in 
the feet and then the hands.  The examiner noted that the 
veteran had a long-standing history of drinking alcohol and 
that he had abused alcohol then excessively.  It was noted 
that he just got sober since last year.  The veteran stated 
that he would sometimes have painful neuropathy symptoms in 
both the upper and lower extremities that were aggravated by 
cold weather or bad weather.  

The examiner reported that the deep tendon reflexes were 2+ 
and symmetrical on the upper extremities, on the biceps and 
brachioradialis.  It was noted that triceps were 1+ and 
symmetrical.  The examiner stated that, as to the lower 
extremities, knee jerks were 2+ and symmetrical, ankle jerks 
were 1+ and symmetrical, and plantars were flexor.  The 
examiner indicated that there was decreased pinprick and 
light touch sensation noted in the hands, legs, and feet, 
distally and symmetrically, on both upper and lower 
extremities.  It was reported that vibration sense was 
reduced in both big toes.  The diagnosis was peripheral 
neuropathy of both upper and lower extremities.  The examiner 
commented that the etiology of the peripheral neuropathy was 
unclear and that it was not possible to resolve the issue as 
to the etiology at that point.  The examiner indicated that 
the veteran's symptoms of neuropathy actually started in the 
1980s, not in service, many years since he left service, and 
at the time he was drinking heavily.  It was noted that the 
veteran had a history of chronic alcohol dependence for many 
years, so the issue could not be resolved regarding the 
etiology of the peripheral neuropathy.  In a June 2006 
addendum, the examiner commented that it was at least as 
likely as not that the veteran's neuropathy symptoms were the 
result of a cold injury in military service.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the veteran was wounded in action on 
two occasions during service and received the Purple Heart 
Medal.  Clearly, he had combat service.  He has alleged that 
he received cold injuries during that combat service.  See 38 
U.S.C.A § 1154(b).  

The Board observes that the October 2003 VA orthopedic 
examination report related diagnoses including no symptoms of 
cold injury presently.  However, the examiner essentially 
only examined the veteran's knees.  Additionally, the October 
2003 VA cold injury and scars examination report related an 
assessment that included history of frostbite injury to the 
feet, without X-ray evidence.  It is unclear whether that 
examiner was indicating that the veteran had no present 
residuals of frostbite injuries to the feet only because 
there was no X-ray evidence.  The Board notes that X-ray 
evidence of frostbite is not a prerequisite to the award of 
service connection.  Given such circumstances, the October 
2003 VA orthopedic and cold injury and scars examination 
reports are considered less probative in this matter.  

Also, the October 2004 statement from Dr. Aufseeser did not 
specifically indicate a diagnosis and noted that the veteran 
indicated that his initial injury occurred when he was in 
service and that he had suffered problems ever since.  Such 
statement is apparently based solely on the history provided 
by the veteran and is less probative in linking any present 
residuals of cold injuries with service.  See Reonal v. 
Brown, 5 Vet.App. 458 (1995).  

The private November 2005 statement from Dr. Monastersky 
indicated, as to an impression, that the veteran developed 
frostbite involving the fingers and toes while serving in 
Korea and that he had residual symptoms that were exacerbated 
by exposure to cold temperatures, particularly during the 
winter months.  It was noted that the veteran also had mild 
peripheral neuropathy that might be due to other causes.  
Although there is no evidence that Dr. Monastersky reviewed 
the veteran's claims folder, there is also no evidence of 
record contradicting his opinion.  Therefore, his opinion is 
probative in this matter.  

Further, the April 2006 VA cold injury protocol examination 
report related a diagnosis of cold injury with residuals as 
described above.  In a July 2006 addendum, the examiner 
indicated that the claims folder had been reviewed and 
referred to the VA neurological examiner's opinion.  The 
April 2006 VA neurological examination report related a 
diagnosis of peripheral neuropathy of both upper and lower 
extremities.  The examiner indicated that the etiology of the 
peripheral neuropathy was unclear and that it was not 
possible to resolve the issue as to etiology at that point.  
However, in a June 2006 addendum, the examiner specifically 
found that it was at least as likely as not that the 
veteran's neuropathy symptoms were the result of a cold 
injury in military service.  As the VA examiner, pursuant to 
the April 2006 VA neurological examination specifically 
reviewed the veteran's claims folder, the Board finds that 
such opinion is very probative in this matter.  The opinion 
in the June 2006 addendum clearly satisfies the requirement 
of a nexus between in-service cold injuries and current 
residuals of cold injuries to the upper and lower 
extremities.  

The Board notes that although the veteran's service medical 
records do not show treatment for cold injuries, the veteran 
is a combat veteran, and has alleged that the cold injuries 
occurred.  Additionally, there is a probative nexus opinion 
relating current residuals of cold injuries (specifically of 
the upper and lower extremities), to the veteran's period of 
service.  As the veteran is entitled to the relaxed 
evidentiary burden provided by 38 U.S.C.A. § 1154(b), the 
Board finds that service connection for residuals of cold 
injuries to the upper and lower extremities is warranted.  
The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has 
been applied in making this decision.  


ORDER

Service connection for residuals of cold injuries to the 
upper and lower extremities is granted.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


